Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 26 is objected to because of the following informalities:  In claim 26, in the last limitation, there is period i.e. ‘.’ in between the terms ‘via the transceiver’ and ‘the uplink data’ that needs to be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
6.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (“Detailed sub-PRB allocation design for MTC”, 3GPP TSG RAN WG1 Meeting #90bis, R1-1717199, dated OCT 2017) in view of KIM et al. (US Pub. No: 2019/0037555 A1).
	 Regarding claim 16, ZTE teaches a method performed by a terminal in a wireless communication system (see page 1, Introduction), the method comprising: receiving, from a base station, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned); determining subcarriers within an allocated resource according to the resource allocation information for transmitting an uplink data based on the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned and also see Table 1 under section 2.3); and transmitting, to the base station, the uplink data using the determined subcarriers (see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE, is mentioned). 
ZTE teaches the above method comprising determining subcarriers within an allocated resource based on the resource allocation information as mentioned above, but ZTE is silent in teaching the above method comprising determining subcarriers within an allocated resource based on the resource allocation information and a cell identity.
	However, KIM et al. teach a method (see Abstract) comprising determining subcarriers within an allocated resource based on the resource allocation information and a cell identity (see para [0087] wherein CRC being masked with a unique identifier (referred to as a radio network temporary identifier ( RNTI)/cell identity) according to a purpose of the PDCCH, is mentioned, and also see para [0313] wherein the UE being configured by a high layer so that it decodes a PDCCH having CRC scrambled by an RA-RNTI, is mentioned and also see para [0546] wherein the UE transmitting a specific uplink message to the eNB using an SPS resource identified (that includes subcarriers within an allocated resource) using the received resource information, is mentioned and also see paragraphs  [0203] & [0342]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of ZTE to include determining subcarriers within an allocated resource based on the resource allocation information and a cell identity, disclosed by KIM et al. in order to provide an effective mechanism for a UE to efficiently calculate an offset between the generation timing of uplink data and SPS resource allocation timing and to report information about the calculated offset to an eNB in order to be allocated with an optimized radio resource from the eNB in the wireless communication system.
Regarding claim 17, ZTE and KIM et al. together teach the method of claim 16.
KIM et al. further teach the method of claim 16, wherein the subcarriers are determined based on the cell identity with modulo 2 operation (see paragraphs [0202] & [0203]) (and the same motivation is maintained as in claim 16). 
Regarding claim 18, ZTE and KIM et al. together teach the method of claim 16.
KIM et al. further teach the method of claim 16, wherein the resource allocation information is received in downlink control information (DCI) (see para [0087] wherein the base station determining the PDCCH format according to the DCI to be transmitted and attaching the control information to a cyclic redundancy check (CRC) to the control information, is mentioned) (and the same motivation is maintained as in claim 16). 
Regarding claim 19, ZTE and KIM et al. together teach the method of claim 16.
ZTE further teaches the method of claim 16, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 20, ZTE and KIM et al. together teach the method of claim 16.
KIM et al. further teach the method of claim 16, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0105] wherein the PUCCH being modulated by using binary phase shift keying ( BPSK), is mentioned and also see para [0133]) (and the same motivation is maintained as in claim 16). 
Regarding claim 21, ZTE teaches a method performed by a base station in a wireless communication system (see page 1, Introduction), the method comprising: transmitting, to a terminal, resource allocation information (see page 3, under section st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network/BS, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned); and receiving, from the terminal, an uplink data using subcarriers within an allocated resource according to the resource allocation information, the subcarriers being determined based on the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also see Table 1 & under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned and also see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE to the network, is mentioned). 
ZTE teaches the above method comprising the subcarriers being determined based on the resource allocation information as mentioned above, but ZTE is silent in teaching the above method comprising the subcarriers being determined based on the resource allocation information and a cell identity.
However, KIM et al. teach a method (see Abstract) comprising the subcarriers being determined based on the resource allocation information and a cell identity (see para [0087] wherein CRC being masked with a unique identifier (referred to as a radio network temporary identifier ( RNTI)/cell identity) according to a purpose of the PDCCH, is mentioned, and also see para [0313] wherein the UE being configured by a high layer so that it decodes a PDCCH having CRC scrambled by an RA-RNTI, is mentioned and ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of ZTE to include the subcarriers being determined based on the resource allocation information and a cell identity, disclosed by KIM et al. in order to provide an effective mechanism for a UE to efficiently calculate an offset between the generation timing of uplink data and SPS resource allocation timing and to report information about the calculated offset to an eNB in order to be allocated with an optimized radio resource from the eNB in the wireless communication system.
Regarding claim 22, ZTE and KIM et al. together teach the method of claim 21.
KIM et al. further teach the method of claim 21, wherein the subcarriers are determined based on the cell identity with modulo 2 operation (see paragraphs [0202] & [0203]) (and the same motivation is maintained as in claim 21). 
Regarding claim 23, ZTE and KIM et al. together teach the method of claim 21.
KIM et al. further teach the method of claim 21, wherein the resource allocation information is transmitted in downlink control information (DCI) (see para [0087] wherein the base station determining the PDCCH format according to the DCI to be transmitted and attaching the control information to a cyclic redundancy check (CRC) to the control information, is mentioned) (and the same motivation is maintained as in claim 21). 
Regarding claim 24, ZTE and KIM et al. together teach the method of claim 21.
st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 25, ZTE and KIM et al. together teach the method of claim 21.
KIM et al. further teach the method of claim 21, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0105] wherein the PUCCH being modulated by using binary phase shift keying ( BPSK), is mentioned and also see para [0133]) (and the same motivation is maintained as in claim 21). 
Regarding claim 26, ZTE teaches a terminal in a wireless communication system, the terminal (see page 1, Introduction) comprising: receiving, from a base station, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned), 
determining subcarriers within an allocated resource according to the resource allocation information for transmitting an uplink data based on the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned and also see Table 1 under section 2.3), and 
transmitting, to the base station the uplink data using the determined subcarriers (see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE 
ZTE teaches the above terminal comprising performing the above functions of receiving, determining and transmitting as mentioned above, but ZTE is silent in teaching the above terminal comprising a transceiver and a controller configured to perform the above functions and determining subcarriers within an allocated resource based on the resource allocation information and a cell identity.
However, KIM et al. teach a terminal (see Abstract and Fig.29, UE/terminal) comprising a transceiver (see Fig.29, RF unit 2923 inside UE) and a controller (see Fig.29, block 2921 inside UE) configured to perform the above functions (see para [0558]) and determining subcarriers within an allocated resource based on the resource allocation information and a cell identity (see para [0087] wherein CRC being masked with a unique identifier (referred to as a radio network temporary identifier ( RNTI)/cell identity) according to a purpose of the PDCCH, is mentioned, and also see para [0313] wherein the UE being configured by a high layer so that it decodes a PDCCH having CRC scrambled by an RA-RNTI, is mentioned and also see para [0546] wherein the UE transmitting a specific uplink message to the eNB using an SPS resource identified (that includes subcarriers within an allocated resource) using the received resource information, is mentioned and also see paragraphs  [0203] & [0342]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above terminal of ZTE to include a transceiver and a controller configured to perform the above functions and a cell identity, disclosed by KIM et al. in order to provide an effective mechanism for a UE to efficiently calculate an offset between the generation timing of uplink data and SPS resource allocation timing and to report information about the calculated offset to an eNB in order to be allocated with an optimized radio resource from the eNB in the wireless communication system.
Regarding claim 27, ZTE and KIM et al. together teach the terminal of claim 26.
KIM et al. further teach the terminal of claim 26, wherein the subcarriers are determined based on the cell identity with modulo 2 operation (see paragraphs [0202] & [0203]) (and the same motivation is maintained as in claim 26). 
Regarding claim 28, ZTE and KIM et al. together teach the terminal of claim 26.
KIM et al. further teach the terminal of claim 26, wherein the resource allocation information is received in downlink control information (DCI) (see para [0087] wherein the base station determining the PDCCH format according to the DCI to be transmitted and attaching the control information to a cyclic redundancy check (CRC) to the control information, is mentioned) (and the same motivation is maintained as in claim 26). 
Regarding claim 29, ZTE and KIM et al. together teach the terminal of claim 26.
ZTE further teaches the terminal of claim 26, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 30, ZTE and KIM et al. together teach the terminal of claim 26.

Regarding claim 31, ZTE teaches a base station in a wireless communication system, the base station (see page 1, Introduction) comprising: transmitting, to a terminal, resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network/BS, is mentioned and also the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned); and receiving, from the terminal, an uplink data using subcarriers within an allocated resource according to the resource allocation information, the subcarriers being determined based on the resource allocation information (see page 3, under section 2.3, 1st para, wherein the UE interpreting the UL grant/resource by using the resource assignment field, is mentioned, also see Table 1 & under option 1, subcarrier-level resource allocation being supported in UL sub-PRB allocation mode, is mentioned and also see page 1, under Introduction, 2nd para wherein for increased PUSCH efficiency, UE supporting a PUSCH transmission of 6 PRBs, is mentioned and also see last para wherein sub-PRB allocation for PUSCH/uplink data spectral efficiency improvement for MTC UE to the network, is mentioned). 
ZTE teaches the above base station comprising performing the above functions of transmitting and receiving as mentioned above, but ZTE is silent in teaching the above base station comprising a transceiver and a controller configured to perform the a cell identity.
However, KIM et al. teach a base station (see Abstract and Fig.29, eNB/base station) comprising a transceiver (see Fig.29, block 2913/RF unit inside eNB) and a controller (see Fig.29, block 2911 inside eNB) configured to perform the above functions (see para [0557]) and comprising the subcarriers being determined based on the resource allocation information and a cell identity (see para [0087] wherein CRC being masked with a unique identifier (referred to as a radio network temporary identifier ( RNTI)/cell identity) according to a purpose of the PDCCH, is mentioned, and also see para [0313] wherein the UE being configured by a high layer so that it decodes a PDCCH having CRC scrambled by an RA-RNTI, is mentioned and also see para [0546] wherein the UE transmitting a specific uplink message to the eNB using an SPS resource identified (that includes subcarriers) using the received resource information, is mentioned and also see paragraphs  [0203] & [0342]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of ZTE to include a transceiver and a controller being configured to perform the above functions and  also to have the subcarriers being determined based on the resource allocation information and a cell identity, disclosed by KIM et al. in order to provide an effective mechanism for a UE to efficiently calculate an offset between the generation timing of uplink data and SPS resource allocation timing and to report information about the calculated offset to an eNB in order to be allocated with an optimized radio resource from the eNB in the wireless communication system.
Regarding claim 32, ZTE and KIM et al. together teach the base station of claim 31.
KIM et al. further teach the base station of claim 31, wherein the subcarriers are determined based on the cell identity with modulo 2 operation (see paragraphs [0202] & [0203]) (and the same motivation is maintained as in claim 31). 
Regarding claim 33, ZTE and KIM et al. together teach the base station of claim 31.
 KIM et al. further teach the base station of claim 31, wherein the resource allocation information is transmitted in downlink control information (DCI) (see para [0087] wherein the base station determining the PDCCH format according to the DCI to be transmitted and attaching the control information to a cyclic redundancy check (CRC) to the control information, is mentioned) (and the same motivation is maintained as in claim 31). 
Regarding claim 34, ZTE and KIM et al. together teach the base station of claim 31.
ZTE further teaches the base station of claim 31, wherein the terminal is a coverage enhancement (CE) terminal (see page 3, under section 2.3, 1st para wherein the BL/CE UE being configured to be operated in UL sub-PRB allocation mode by RRC configuration from network, is mentioned). 
Regarding claim 35, ZTE and KIM et al. together teach the base station of claim 31.
KIM et al. further teach the base station of claim 31, wherein a modulation scheme for the uplink data is a binary phase shift keying (BPSK) (see para [0105] .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US Pub. No: 2019/0182855 A1) disclose mechanisms for enabling operation of carrier aggregation in wireless communication system.
Park et al. (US Pub. No: 2021/0127409 A1) disclose mechanisms for receiving uplink scheduling information from a base station in wireless communication system.
8.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477  
11/06/2021